Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 1 of 6




                         Ex. 03
                     Ned Barnes CV
              Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 2 of 6
                                              EXHIBIT 1

Curriculum Vitae


                                     NED S. BARNES, CPA
                                 BERKELEY RESEARCH GROUP
                      1800 M Street NW, Second floor | Washington, DC 20036
                                     nbarnes@thinkbrg.com



Mr. Barnes is a Managing Director with Berkeley Research Group in Washington, DC. He regularly
serves as an expert on economic damages in the context of litigation, arbitration and other commercial
dispute settings. His areas of specialization include matters involving intellectual property damages,
commercial damages, international arbitration disputes, and valuation.

Mr. Barnes’ professional career spans over 25 years during which time he has worked in public
accounting and with various consulting firms. In addition to being a licensed CPA, Mr. Barnes is a
Certified Fraud Examiner (CFE). He has authored expert reports, provided trial and deposition testimony,
and been qualified as an expert witness in many litigation and arbitration matters involving the
determination of economic damages.


Professional Experience
2011 to date Berkeley Research Group; Managing Director
2011          Veris Consulting; Managing Director
2002-2011     LECG, LLC; Director
1997-2002     Capital Accounting; Vice-President
1991-1996     Friedman & Fuller, PC; Audit Manager


Education

Bachelor of Science, Accounting, George Mason University, 1991


Professional Certifications and Accreditations

Certified Public Accountant

Certified Fraud Examiner
              Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 3 of 6
                                                EXHIBIT 1




Financial Forensic Investigations
As a Certified Public Accountant and Certified Fraud Examiner, Mr. Barnes is called upon regularly to
conduct financial forensic investigations involving alleged asset misappropriation, accounting irregularities
and compliance issues, and other possible financial improprieties. Mr. Barnes has also been engaged to
perform royalty audits and other field examinations in order to confirm compliance with commercial
agreements.

Mr. Barnes has authored expert reports summarizing his findings in connection with these investigations,
as appropriate. In most instances, Mr. Barnes’ forensic investigations have occurred in a non-litigation
context. However, in a limited number of instances, Mr. Barnes has provided expert testimony on issues
related to the propriety of accounting records and alleged fraud.

Intellectual Property Litigation and Consulting
Mr. Barnes has significant experience analyzing economic damages issues involving intellectual property
disputes, including those related to alleged patent infringement, trade secret misappropriation, copyright
violations and trademark issues. Mr. Barnes has specific experience analyzing and calculating damages
in various Lanham Act claims, including damages based lost profits, unjust enrichment and corrective
advertising. He has also consulted with clients on issues related to the licensing and valuation of
intellectual assets.

Mr. Barnes has been named as a testifying expert on numerous matters involving intellectual property
disputes and he has been qualified as an expert witness on such issues in Federal District Court and in
commercial arbitration proceedings. Mr. Barnes has also performed numerous valuations of intellectual
assets, including individual patents and patent portfolios for both litigation and non-litigation purposes.

Commercial Litigation
Mr. Barnes has extensive experience in analyzing financial, accounting, and economic issues in various
commercial disputes. Matters in which he has been retained span a wide variety of industries including;
computer software and hardware, alcoholic and non-alcoholic beverages, food and beverage distribution,
industrial equipment manufacturing, automobile and heavy truck manufacturing and distribution, and
petroleum marketing and distribution, among others.

Mr. Barnes’ involvement in commercial litigation matters includes analyzing issues related to economic
damages, financial statement analysis, business interruption claims, and valuation. Mr. Barnes has been
named as a testifying expert, authored expert reports and provided trial and deposition testimony in a
number of commercial litigation matters.

International Arbitration
Mr. Barnes has been retained to analyze accounting, economic and financial issues arising in the context
of various disputes before international arbitration panels and tribunals. He has provided expert testimony
and submitted expert declarations summarizing his opinions on these matters.

Valuation
Mr. Barnes has extensive experience performing valuations of both going concern businesses and
intellectual assets. Mr. Barnes has authored reports and provided expert testimony on matters involving
business or asset valuation issues. Mr. Barnes has also conducted valuations of going concern
businesses and intellectual assets, such as patent portfolios, for non-litigation purposes.
                                                                                                           2
              Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 4 of 6
                                                EXHIBIT 1




Testimony in Litigation

Envolve, Inc. v. Maryland Care, Inc. (American Arbitration Association, Case No. 01-20-0000-6372,
December 2020: Deposition)

City of San Antonio v. Time Warner Cable Texas, LLC (U.S. District Court, Western District of Texas,
Case No. 5:17-cv-01232, February 2020: Deposition)

Tungsten Heavy Powder, Inc. v. DSG Technology, Limited (International Court of Arbitration of the
International Chamber of Commerce, Case No. 23814/MK, November 2019: Hearing)

Ness Technologies S.A.R.L, et al. v. Pactera Technology International Limited, et al. (Supreme Court of
the State of New York, County of New York, Index No. 657241/2017, October 2019: Deposition)

Advanced Bio Development Inc. v. Pri-Pak, Inc. (American Arbitration Association, Case No. 01-18-0004-
5899, September 2019: Hearing)

ON Semiconductor Corp., et al. v. Power Integrations, Inc. (U.S. District Court, District of Delaware, Case
No. 17-247, August 2019: Deposition)

Power Integrations, Inc. v. ON Semiconductor Corp, et al. (U.S. District Court, Northern District of
California, Case No. 5:16-cv-06371, August 2019: Deposition)

Power Integrations, Inc. v. Fairchild Semiconductor, et al. (U.S. District Court, District of Delaware, Case
No. 08-309, November 2018: Trial; August 2018: Deposition)

Derive Power, LLC, et al v. EZ Lynk, SEZC, et al (U.S. District Court, District of Utah, Case No. 2:16-cv-
01066, August 2018: Hearing; May 2018: Deposition)

Adrea, LLC v. Barnes & Noble, Inc., et al. (U.S. District Court, Southern District of New York, Civil Action
No. 13-cv-04137-JSR, July 2016: Trial; May 2016: Deposition; October 2014: Trial; January 2014:
Deposition)

Foster Farms v. Certain Underwriters at Lloyd’s, London (U.S. District Court, Eastern District of California,
Case Number 1:14-cv-00953-WBS-SAB, January 2016: Trial; July 2015: Deposition)

ABS Holdings, LTD, et al. v. KT Corporation, et al. (International Court of Arbitration of the International
Chamber of Commerce, ICC Case No. 19958/AFG/RD, December 2015: Hearing)

Spine Enthusiast, LLC v. K2M, Inc. (Circuit Court of Fairfax County, Virginia, Case No. 2014-04918, June
2015: Trial; May 2015: Deposition)

Drone Technologies, Inc. v. Parrot S.A. and Parrot, Inc. (U.S. District Court, Western District of
Pennsylvania, C.A. No. 2:14-cv-00111, April 2015: Trial; March 2015: Deposition)

Aetna, Inc., v. Blue Cross Blue Shield of Michigan (U.S. District Court, Eastern District of Michigan, Civil
Action No. 2:11-CV-15346, March 2015: Deposition; September 2013: Deposition)

Everyscape, Inc. v Adobe Systems Inc. (U.S. District Court, District of Massachusetts, C.A. No. 10-cv-
11597-RGS, January 2015: Trial; November 2013: Deposition)
                                                                                                           3
              Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 5 of 6
                                                EXHIBIT 1




Testimony in Litigation (continued)

East Coast Sheet Metal Fabricating Corp., d/b/a EastCoast CAD/CAM v. Autodesk, Inc. (U.S. District
Court, District of New Hampshire, Civil No. 1:12-cv-517-JL, November 2014: Deposition)

Daniel Lozano, et al. v. Beverly Hills Sports Council, Inc., et al. (American Arbitration Association, Case
No. 72 196 Y 00374 12, November 2014: Hearing; September 2014: Deposition)

Warsaw Orthopedic, Inc., et al. v. Nuvasive, Inc. (U.S. District Court, Southern District of California, Case
No. 3:12-cv-02738-CAB (MDD), October 2014: Deposition)

United Video Properties, Inc., and Index Systems, Inc., v. Haier Group Corp. and Haier America Trading,
LLC (U.S. District Court, District of Delaware, C.A. No. 11-1140-RGA, December 2013: Deposition)

Sand Dollar Distributing, LLC v. Nestle USA, Inc. (American Arbitration Association, Case No. 14 467
00426 12, August 2013: Hearing)

TransPerfect Global, Inc., et al. v. MotionPoint Corporation. (U.S. District Court, Northern District of
California, Oakland Division, Case No. CV 10-02590 CW, July 2013: Trial; January 2013: Deposition)

Bayshore Motors, et al. v. Ford Motor Company. (U.S. District Court, District of New Jersey, C.A. No.: 99-
741, June 2012: Trial; January 2011: Deposition; May 2009: Deposition)

Tarkus Imaging, Inc. v. Adobe Systems, Inc., et al. (U.S. District Court, District of Delaware, C.A. No. 10-
063, February 2012: Deposition)

International College of IT and Management (Vietnam) v. Troy State University (U.S.A.) (International
Court of Arbitration of the International Chamber of Commerce, Case No. 16 892/VRO, February 2012:
Hearing)

Gentex Corporation. v. BAE Systems. (U.S. District Court, Middle District of Pennsylvania, C.A. No.: 07-
CV-1269, May 2011: Deposition)

David Schwartz, et al v. Rent-A-Wreck of America, et al. (U.S. District Court, District of Maryland –
Southern Division, No. 07 CV 1679 PJM, April 2010: Trial)

Arendi Holding Ltd. v. Microsoft Corporation. (U.S. District Court, District of Delaware, C.A. No. 09-119-
JJF-LPS, May 2010: Deposition)

New York University v. Autodesk. (U.S. District Court, Southern District of New York, C.A. No.: 06-CV-
5274 JSR, July 2007: Deposition)

RGII, Inc. v. The User’s Friend, et al.     (AAA Arbitration, Washington, D.C., January 2007: Hearing;
November 2006: Deposition)

Expeditors International of Washington, Inc. et al. v. Vastera, Inc. et al. (U.S. District Court, Eastern
District of Michigan, Case No. 2:01-cv-71000-PDB-RSW, August 2005: Trial)



                                                                                                           4
               Case 4:20-cv-05640-YGR Document 376-3 Filed 03/19/21 Page 6 of 6
                                                 EXHIBIT 1




Select Financial Forensic Investigations:

Embezzlement investigation: Retained to conduct investigation of suspected embezzlement of funds by
the CFO of a large non-profit organization. Investigation revealed in excess of $250,000 of embezzled
funds through cash withdrawals, fraudulent checks, ghost vendor schemes. Prepared report summarizing
findings and presented to Board of Directors.

Investigation of shareholder/executive conflict of interest: Retained to conduct investigation of suspected
accounting and financial mismanagement by the CEO and controlling shareholder of several related
entities. Alleged conduct included pricing irregularities and contracts designed to benefit certain
shareholders to the detriment of other shareholders. Prepared expert report summarizing findings.
Matter ongoing.

Investigation of partnership accounting irregularities: Retained to conduct investigation of suspected
accounting irregularities allegedly perpetrated by general partner in an effort to conceal or manipulate
earnings and to reduce payout obligations to other partners. Investigation revealed extensive over-
reporting of liabilities/expenses, and under-reporting of revenues, in additional to possible income tax
reporting irregularities. Prepared expert report summarizing findings as well as deposition testimony in
civil litigation.

Investigation of corporate cash-management schemes:               Retained by Adelphia Communications
Corporation to assist with investigation of cash-management and theft schemes perpetrated by various
corporate officers in connection with Adelphia’s litigation against Deloitte for failure to properly design and
conduct audit procedures that would have detected and prevented losses. Litigation resulted in a
settlement payment by Deloitte of approximately $167.5 million.

Investigation of shell company accounting practices: Retained by Bank of America to assist with
response to accusations associated with Bank of America’s involvement in the Enron accounting scandal.
Investigated Bank of America’s role in underwriting securities utilized by Enron management to defraud
shareholders and company. Investigation required extensive analysis and understanding of corporate
shell accounting and techniques.

Investigations of corporate accounting irregularities: Retained on several occasions to perform
investigation of alleged accounting improprieties utilized by company management to siphon cash from
business accounts or otherwise utilized company assets for personal expenses.




                                                                                            (December 2020)


                                                                                                              5
